Citation Nr: 0336735	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-17 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for right hip disability, 
including asserted as secondary to the veteran's service-
connected status-post pelvic fracture with myositis 
ossificans, left pubic bone.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied the veteran's claim of 
entitlement to service connection for right hip disability.  
The veteran perfected a timely appeal of this determination 
to the Board.  

In the March 2001 rating decision, the RO also denied service 
connection for left hip disability, lumbosacral spine 
disability and hearing loss.  In addition, the RO granted 
service connection for gastroesophageal reflux disease (GERD) 
and dermatitis with verruca plana (dermatitis) and assigned 
initial evaluations for these conditions.  The veteran filed 
a Notice of Disagreement (NOD) as to the denials of service 
connection and challenged the initial ratings assigned for 
the service-connected GERD and dermatitis.  In his November 
2002 Substantive Appeal, however, the veteran cited only his 
right hip claim and offered argument limited to this issue.  
Moreover, the veteran has not submitted anything that might 
be construed as a Substantive Appeal with respect to the 
other claims.  See 38 C.F.R. § 20.302 (2002).  Therefore, the 
only issue before the Board is the veteran's claim for right 
hip disability.  See Fenderson v. West, 12 Vet. App. 119, 131 
(1999); VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).  

In his November 2002 Substantive Appeal, the veteran asserted 
that the severity of his right hip and pelvis pain warranted 
a higher rating for his service-connected status-post pelvic 
fracture with myositis ossificans, left pubic bone.  To date, 
VA has not considered this claim.  It is therefore referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Service connection is in effect for status-post pelvic 
fracture with myositis ossificans, left pubic bone.

3.  The preponderance of the medical evidence shows that the 
veteran does not have a right hip disability.


CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined the VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

In this case, the Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for right 
hip disability and that the requirements of the VCAA have 
been satisfied.  The veteran has been provided with VA 
examinations in October 2000 and June 2002 to determine 
whether he has a right hip disability and, if so, the nature, 
extent and etiology of this condition.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  In addition, the RO has 
obtained records of the veteran's VA outpatient treatment.  
He and his representative have also been provided with a 
Statement of the Case and Supplemental Statement of the Case 
that discuss the pertinent evidence and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail on the 
claim.  In a June 2002 letter, the RO notified the veteran of 
the evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  This letter 
gave notice of what evidence the appellant needed to submit 
and what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  Finally, the medical evidence in this case 
shows that the veteran does not have a right hip disability.  
No additional development is therefore necessary since no 
reasonable possibility exists that further assistance would 
aid the veteran in substantiating this claim.  See 
38 U.S.C.A. § 5103A(a)(2).  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time.  
No prior remand of the case to the RO for additional 
assistance to the veteran in the development of his claim (as 
required by the VCAA) or to give the representative another 
opportunity to present additional evidence and/or argument, 
is required.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
extensive record on appeal demonstrates the futility of any 
further evidentiary development and there is no reasonable 
possibility that further assistance would aid the veteran in 
substantiating his claim.  No further notice or assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).

Background

The veteran contends that service connection is warranted for 
right hip disability because he has suffered from right hip 
problems since sustaining a pelvic fracture during service in 
December 1985.  In support of his contentions, he maintains 
that since approximately 1987, he has had chronic and 
recurrent right hip pain.  The veteran also asserts that 
service connection is warranted as secondary to his service-
connected status-post pelvic fracture with myositis 
ossificans, left pubic bone.

The service medical records confirm that the veteran 
sustained a pelvic fracture in December 1985 and service 
connection has been established for the residuals of this 
injury.  These records reflect that following this in-service 
injury, the veteran was seen on numerous occasions for 
complaint and treatment of right hip pain.  These entries 
also indicate that he had full range of motion and did not 
walk with a limp.  Further, a service examiner indicated that 
the veteran might have "possible arthritis."

In September 2000, one month following his discharge from 
active duty, the veteran filed a claim of service connection 
for right hip disability.  In an effort to assist the 
veteran, in October 2000, he was afforded VA general medical 
and joints examinations.  During the general medical 
examination, the veteran reported having bilateral hip pain 
since 1987, for which he took no medication.  The examination 
revealed that the veteran's gait and posture were normal.

The physician noted that the veteran sustained a pelvic 
fracture during service and reported that all joints were 
"functional and usable."  The examiner indicated that the 
veteran would be afforded a separate joints examination and 
offered no impression regarding the veteran's claimed right 
hip condition.

That same day, the veteran was also afforded a VA joints 
examination.  During the examination, the veteran complained 
of having chronic and recurrent pain and weakness of his 
right hip with a lack of endurance.  The physician noted that 
the veteran was hospitalized to treat a fracture of his 
pelvis during service.  The examination of his right hip 
revealed no local tenderness, with flexion to 110 degrees and 
abduction to 40 degrees.  His gait and posture were normal.  
X-rays showed an old healed fracture of the left pubic bone, 
but were normal as to his hips; the radiologist's impression 
was "unremarkable bilateral hips."  The physician did not 
diagnose the veteran as having a right hip disability.

In a March 2001 rating decision, the RO granted service 
connection for status-post pelvic fracture with myositis 
ossificans, left pubic bone and assigned a 10 percent rating 
under diagnostic code 5023, effective September 1, 2000.  In 
doing so, the RO explained that the records showed that the 
veteran sustained a fracture of the left pelvis during 
service and now complained of having bilateral hip and low 
back pain.  The RO noted that X-rays revealed myositis 
ossificans of the left pubic bone and indicated that the 10 
percent rating was assigned for painful motion of the hips 
and low back associated with the left pelvic fracture.

In that same rating decision, the RO denied service 
connection for right hip disability on the basis that he was 
not diagnosed as having a right hip condition.  In doing so, 
the RO noted that service connection was in effect for the 
residuals of his pelvic fracture, that the service medical 
records indicated that he was seen for complaints of right 
hip pain, and that an in-service examiner stated that the 
veteran had possible right hip arthritis.  The RO pointed 
out, however, that there was no X-ray evidence of arthritis 
and advised him that if additional records were identified 
showing such a diagnosis, the claim would be further 
considered.

In November 2001, the veteran filed an NOD.  In support, he 
submitted additional medical records showing VA treatment for 
complaints of bilateral hip pain, for which he took Motrin.  

Thereafter, the RO associated records of the veteran VA 
outpatient treatment, dated from July 2001 to January 2002.  
These records indicate that he was seen for complaints of 
chronic hip pain and was diagnosed as having chronic 
bilateral hip pain.  

In light of the VA outpatient findings, in June 2002 the 
veteran was afforded another formal VA joints examination, 
which was conducted by the same physician who performed the 
October 2000 VA joints examination.  The examiner reviewed 
the veteran's records and reiterated the veteran's history, 
which included a fracture of the left pelvis during service 
and complaints of subsequent bilateral hip pain.  The 
examiner stated that he performed the same examination of the 
veteran in October 2000 and that X-rays of his hip taken at 
that time showed old healed fracture deformities of the left 
pubic rami with changes consistent with myositis ossificans.  
He reported that during the examination the veteran described 
his pain, which revealed that it was not located in his right 
hip, but rather, in the right iliac crest.  This, the 
examiner explained, was part of the veteran's right pelvic 
bone, not his hip.  The examiner stated that, "The veteran 
was made aware of that and realizes that he was requesting 
the wrong type of examination because there is no hip 
problem.  There is right iliac crest pain and some numbness 
in the area above that."  The joints examination also 
revealed that the veteran was able to squat freely and, while 
lying on his back, was able to move his hips in all 
directions.  Thereafter, the physician stated, "Again, I 
reiterate that this joints examination is not appropriate.  
The veteran thought he had a hip problem because the pain 
that he experiences is located in his right iliac crest, not 
his hip."  As such, he indicated that the veteran did not 
have a joint, i.e., right hip, disability.

Additional VA outpatient records, dated from July to 
September 2002, do not reflect complaints or treatment of 
right hip problems.

In a September 2002 rating decision that was issued as part 
of the September 2002 Statement of the Case, the RO confirmed 
and continued the denial of service connection for right hip 
disability, reasoning that the service medical records did 
not demonstrate this condition and that the VA examinations 
and outpatient treatment records failed to show findings and 
a diagnosis of a right hip disability related to service.  
The RO also noted that the X-rays did not reveal any 
significant bone or joint abnormality of the right hip and 
that the VA examiner indicated that the veteran did not have 
a right hip disability.

In his November 2002 Substantive Appeal, the veteran 
essentially asserted that service connection was also 
warranted for his right hip disability on the ground that it 
was caused or related to his service-connected residuals of a 
pelvic fracture.  In doing so, he cited to additional VA 
medical records, and particularly a November 2002 record 
prepared by his regular treating VA physician.  

The RO obtained records of the veteran's outpatient 
treatment, dated from September to November 2002, which 
included the entry referred to by the veteran.  These records 
show that he continued to experience right hip pain and the 
physician assessed the veteran as having bilateral hip pain.  
A November 2002 X-ray revealed that the veteran's right hip 
was unremarkable.

In a March 2003 rating decision, issued as part of the March 
2003 Supplemental Statement of the Case, the RO continued the 
denial of this claim on both a direct and secondary basis.  
With respect to the direct basis, the RO reiterated that 
there was no record of any in-service right hip injury or 
disease and the VA examinations and treatment reports failed 
to show findings and diagnosis of a right hip disability 
related to service.  As to the secondary basis, the RO 
concluded that the evidence did not indicate that he had a 
right hip disability that was related to a service-connected 
condition, including his service-connected pelvic fracture.

In June 2003 written argument, the veteran's representative 
asserted that all reasonable doubt should be resolved in the 
veteran's favor, and that service connection was warranted 
for a right hip disability.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, for 
certain chronic diseases, including arthritis, a presumption 
of service connection arises if the disease is manifested to 
a degree of 10 percent within a prescribed period following 
discharge from service; the presumptive period for arthritis 
is one year.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  In determining whether 
service connection is warranted for a disability, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The United States Court of Appeals for 
Veterans Claims (Court), has also declared that in 
adjudicating a claim the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  Where, as here, 
the Board is presented with conflicting medical evidence, it 
is free to favor one medical opinion over another, provided 
it offers an adequate basis for doing so.  Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Board notes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) and the 
Court have both specifically rejected the "treating 
physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Instead, the Court, offered guidance on the assessment of the 
probative value of medical opinion evidence, instructed that 
such assessment should be based on (i) the medical expert's 
personal examination of the patient, (ii) the physician's 
knowledge and skill in analyzing the data, and (iii) the 
medical opinion that the physician reaches.  Guerrieri, 4 
Vet. App. at 470-71.

After a careful review of the medical and lay evidence, the 
Board finds that the preponderance of the evidence shows that 
the veteran does not have a right hip disability, and thus 
his claim must be denied.

In reaching this determination, the Board acknowledges that 
the veteran's treating VA outpatient physician diagnosed him 
with chronic right hip pain.  For the reasons set forth 
below, however, the Board finds more persuasive the findings 
and conclusions reached by the VA physician who conducted the 
formal October 2000 and June 2002 VA examinations and who 
ruled out a diagnosis of any right hip disability.  

In this regard, the Board notes that the VA physician 
performed these physical examinations specifically in light 
of the veteran's claim and, in contrast to the outpatient 
examiner, reviewed his medical records, including the results 
of diagnostic studies that ruled out any evidence of right 
hip arthritis.  The VA examiner also noted that X-rays 
revealed no degenerative changes or abnormalities. In 
addition, unlike the outpatient examiner, the VA physician 
provided an explanation not only for his assessment, but also 
for the veteran's complaints of right hip pain.  The examiner 
noted that the veteran's pain originated in his right iliac 
crest, which the examiner explained was part of the veteran's 
right pelvic bone, not his hip.  As the examiner stated, 
"The veteran thought he had a hip problem because the pain 
that he experiences is located in his right iliac crest, not 
his hip."  And, as the examiner further observed, there was 
no clinical or diagnostic evidence of any right hip 
pathology.  As such, he concluded that the veteran did not 
have any right hip condition.  Because the veteran does not 
have a right hip disability, service connection on either a 
direct or a secondary basis is not warranted.  

Moreover, although the Board does not question the sincerity 
of the veteran in reporting his complaints of right hip pain, 
the Board notes that pain alone, without an identifiable 
underlying malady, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The October 
2000 and June 2002 VA examiner indicated that the veteran's 
pain was a manifestation of his service-connected pelvic 
fracture (the "underlying malady") not a manifestation of a 
right hip disability.  And because the veteran does not 
suffer from a right hip disability, his pain cannot 
constitute a disability for which service connection may be 
granted.  The Board notes, however, in the introduction to 
this decision, that the veteran has raised an informal claim 
of entitlement to an increased rating for his service-
connected pelvic fracture.  As such, that claim is now being 
referred to the RO.

In light of the foregoing, the Board reiterates that it must 
deny the veteran's claim for right hip disability on both a 
direct and a secondary basis because the preponderance of the 
medical evidence demonstrates that the veteran does not have 
a right hip disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this regard, the Board notes that, 
as a layperson, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology since the preponderance of the medical evidence 
shows that he does not have a right hip disability, there is 
no basis upon which to establish service connection.


ORDER

Service connection for right hip disability is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

